Citation Nr: 1726453	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-30 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic ear infections.

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, acting on behalf of the RO in Detroit, Michigan.  

In April 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely, to afford the Veteran an opportunity for a Board videoconference hearing.  See April 2016 Board Decision.  Subsequently, in January 2017, she testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript of which has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  

In January 2014, the Board found the issue of service connection for tinnitus was raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 Board Decision.  Accordingly, the Board referred the issue to the AOJ for appropriate action.  The Board remains without jurisdiction over the issue since the AOJ has yet to adjudicate the same.   

The issues of service connection for temporomandibular disorder, as secondary to service-connected post-traumatic stress disorder, and service connection for tinnitus, as secondary to temporomandibular disorder, have been raised by the record in a letter from the Veteran date-stamped by the RO as received in March 2016, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

In the May 2010 VA Form 9, the Veteran claimed her case was adjudicated by the RO without the benefit of her complete service treatment records (STRs).  In particular, she identified four different duty stations from which she submits there should be STRs pertaining to these claims; USS Hunley, USS Yellowstone, Sima Little Creek, and Norfolk Naval Station.  

According to the History of Assignments and Enlisted Performance Record among the Veteran's service personnel records, she began her service at the CRUITRACOM Naval Training Center in Orlando, Florida in January 1990.  Following which she was stationed at the Naval Training Center in Glakes, Illinois between 1990 and February 1991.  Although the record does not specify the exact dates of service, it appears she was stationed aboard USS Hunley between 1990 and March 1992.  Beginning in March 1992, she was stationed at Sima Little Creek, in Norfolk, Virginia, until January 1993.  After which, she was stationed aboard the USS Yellowstone until November 1993.  From there, she was stationed at Norfolk Naval Station, in Norfolk, Virginia, until separating from active duty service in August 1994.

A review of the claims file reveals there are some STRs of record, which were received by the VA in September 2007.  See generally STRs.  These STRs pertain to treatment the Veteran received between October 1993 and August 1994 from the Branch Medical Clinic in Norfolk, Virginia, and Navy Medical Center in Portsmouth, Virginia.

Of import, the Veteran contends that she suffers with chronic ear infections, which had its onset in service.  See April 2008 Statement in Support of Claim.  More specifically, she states that she did not have a history of ear infections until she began serving.  She recalled experiencing her first ear infection in 1990, after being assigned to her first ship.  Id.; May 2010 VA Form 9.  According to her, this was a particularly severe ear infection, which caused nerve damage in her ears.  See April 2008 Statement in Support of Claim; January 2017 Hearing Transcript at 8.  She recounted the ship's medical staff at that time recommended taking her off duty and placed her on bedrest for several days, but her chief overrode the recommendations.  See April 2008 Statement in Support of Claim.  As a result, she resumed her normal duties.  

Given the Veteran's contentions, the Board remanded this matter to obtain the STRs associated with her service aboard the USS Hunley, USS Yellowstone, and at Sima Little Creek in January 2014.  See January 2014 Board Decision.  On remand, while it appears the RO requested and received additional service personnel records associated with entirety of her active duty service, to include her service aboard the USS Hunley, USS Yellowstone, at Sima Little Creek, and Naval Station Norfolk, it is unclear whether the RO initiated a request for the pertinent STRs.  See September 2014 Responses from Defense Personnel Records Image Retrieval System (DPRIS); see generally Service Personnel Records.  Of significance, the Board notes the RO has not made a formal finding of unavailability with respect to the requested STRs.  As such, the Board cannot verify that there has been substantial compliance with its January 2014 remand directives.  See January 2014 Board Decision; see also Stegall, supra; D'Aries, supra.  Accordingly, another remand is necessary to obtain the outstanding STRs.

With respect to the service connection claim for bilateral hearing loss, the Veteran was afforded a VA examination in June 2014.  See June 2014 VA Examination Report.  At that time, the VA examiner determined her hearing was within normal limits bilaterally in all respects for VA compensation purposes.  However, the Board notes the June 2014 VA examination did not take into consideration the audiometric test administered at the May 2009 VA Audiology Consult.  See June 2014 VA Examination Report; see also May 2009 VA Audiology Consult; May 2009 Audiological Evaluation; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

In pertinent part, while the May 2009 audiologist described the Veteran's speech recognition was excellent in both ears, the actual speech discrimination scores were 92 percent in the right ear and 96 percent in the left ear.  See May 2009 VA Audiology Consult; May 2009 Audiological Evaluation.  Moreover, the audiologist noted her hearing thresholds in the right ear were depressed at 6000 and 8000 Hertz frequencies.  

38 C.F.R. § 3.385 (2016) provides three different avenues for determining whether hearing impairment qualifies as a disability for VA compensation purposes.  One such avenue is when the speech recognition score using the Maryland CNC test is less than 94 percent.  Therefore, it appears the Veteran met the speech recognition threshold in the right ear for a hearing impairment disability for VA compensation purposes during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time he files his claim or has a disability during the pendency of the claim, even if the disability resolves prior to adjudication of the claim).  As a result, a remand is necessary to obtain an adequate VA hearing loss examination.

Finally, in furtherance of the Veteran's service connection claim for chronic ear infections, she was afforded a VA examination in June 2014.  See June 2014 VA Ear Conditions Examination Report.  At that time, the VA examiner determined she did not have or ever had a diagnosis of an ear or peripheral vestibular condition.  In rendering a negative opinion, the VA examiner disregarded pertinent VA treatment records, which indicted she was diagnosed/assessed with otitis media and otitis externa during the pendency of this claim.  See Reonal, supra; see also McClain, supra.  

For instance, a June 2010 VA Addendum indicated an assessment of otitis media after finding there was mild redness of the superior aspect of the Veteran's tympanic membranes bilaterally.  An August 2010 VA Physician Note reveals an assessment of bilateral otitis externa after recording the presence of serous fluid in her tympanic membranes and scaling and pinkness of her external canals.  Further, the VA Medication List of record establishes that she was prescribed antibiotics for ear infections in August 2010, February 2011, and August 2012.  Therefore, a remand is also necessary to obtain an adequate VA ear conditions examination.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service treatment records associated with her married and/or maiden names from the appropriate agency, which includes records for the time periods where she was stationed at CRUITRACOM Naval Training Center in Orlando, Florida; Naval Training Center in Glakes, Illinois; USS Hunley; Sima Little Creek, in Norfolk, Virginia; USS Yellowstone; and Norfolk Naval Station, in Norfolk, Virginia.    

2. Once the first request has been accomplished, to the extent possible, schedule the Veteran for another VA hearing loss examination.

After reviewing the complete record, the examiner should:

a. Determine whether her hearing is impaired.

b. If so, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include her noise exposure and/or ear infections in service.  

c. If the current audiometric test results are inconsistent with the May 2009 VA Audiology Consult and its associated May 2009 Audiological Evaluation, explain why.

3. Once the first request has been accomplished, to the extent possible, schedule the Veteran for another ear conditions VA examination. 

After reviewing the complete record, the examiner should:

a. Identify all current and prior diagnoses of an ear condition.    

b. Determine whether she has any signs or symptoms attributable to chronic ear infections.  If so, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include her ear infections in service.  

c. Determine whether she has any nerve damage associated with her ears.  If so, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service, to include her ear infections in service.  

d. In rendering an opinion, reconcile all identified diagnoses of an ear condition with the current findings.  As to each prior diagnosis that cannot be reconciled, explain why and opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service.

e. In rendering an opinion, address her lay statements.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).







